Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment under 37 CFR 1.116 filed on May 18, 2022 has been entered.
Reasons for Allowance
1.	Claims 1-15, 17-20 and 22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: in the context of the specification and the drawings (see Pub. No. 20200039608 (Pub.’608) of this application), representative claim 1 is allowed due to the following limitations.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
	a base member (12, FIGS. 3-4, Pub.’608 ¶ 67 et seq.) made of a first non-metallic material;
a hydraulic cylinder (31, FIGS. 4-6, Pub.’608 ¶ 73 et seq.) provided to the base member (12) and defining a cylinder bore (32), the hydraulic cylinder (31) including a main portion (34) in which the piston (30) is movably arranged, the main portion (34) being made of a second non-metallic material that is different from the first non-metallic material;
	at least one of the base member (12) and the hydraulic cylinder (31) including an annular groove (G, FIGS. 5-7, Pub.’608 ¶ 78) that communicates with the cylinder bore (32);
a first seal member (S, FIGS. 4-7, Pub.’608 ¶ 78, see also p. 10 of the Amendment filed on 12/15/2021) provided in the annular groove (G) in slidable contact with the piston (30); 
a second seal member (37, FIGS. 4-7, Pub.’608 ¶¶ 88-89 and 93, see also p. 11 of the Amendment filed on 12/15/2021) attached to the piston (30) and in slidable contact with the hydraulic cylinder (31), and
an operating member (14, FIGS. 1-3, Pub.’608 ¶¶ 44-45, 67-68, 74) movably coupled to the base member (12) so as to move the piston (30) in response to a movement of the operating member (14). (Reference characters, figures, Pub.’608 paragraphs, Amendment pages, and emphases added)

In the instant case, claim limitation “operating member” that does not use the word
“means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because this claim limitation uses a generic placeholder “member” that is coupled with functional language “to move the piston in response to a movement of the operating member” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
In fact, by applying the three-prong test in MPEP § 2181(I) and the Court guidance in Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015) cited in MPEP § 2181: "[w]hen a claim term lacks the word 'means,' the presumption can be overcome and § 112 [f] will apply if the challenger demonstrates that the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function"' (bold for emphasis), the Examiner respectfully submits the following:
(A)	the claim limitation uses a term “member” as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function “to move the piston in response to a movement of the operating member”; 
(B)	the generic placeholder “member” is modified by functional language, or another linking word or phrase, such as “so as”; and 
(C)	the generic placeholder “member” is not modified by sufficient structure, material, or acts for performing the claimed function “to move the piston in response to a movement of the operating member” to be attached to the main body.”  
It is well settled that the term “coupling” or “coupled” generically describes a connection, and does not require a mechanical or physical coupling.  See Johnson Worldwide Assocs., Inc. v. Zebco Corp., 175 F.3d 985, 992 [50 USPQ2d 1607] (Fed. Cir. 1999) and General Electric Co. v. ITC, 101 USPQ2d 1790 (Fed. Cir. 2012).  See also nonprecedential Polygroup Limited MCO v. Willis Electric Co., LTD., Case Nos. 2021-1401 and 2021-1402 (Fed. Cir. 1/19/2022) (The term “coupling” is broad enough to mean mechanically connecting or electrically connecting or both.).  
Therefore, the phrase “movably coupled” does not recite sufficient structure to perform the recited function.   See similar term such as “link member” in Mas-Hamilton Group Inc. v. LaGard Inc., 48 USPQ2d 1010, 1016 (Fed. Cir. 1998).  Thus, in light of the specification, the operating member is interpreted to be the member 14 shown in Applicant’s FIGS. 1-3 and described in Pub.’608, e.g., at ¶¶ 44-45, 67-68, 89 and 97, and its equivalence thereof.	
The closest prior art or the primary reference Okuma (US 20050081521) teaches the invention substantially as claimed.  See pp. 2-4 of the prior Office action on March 22, 2022.   Although Okuma teaches the operating member 4 shown in FIGS. 1A and 8 and described in, e.g., ¶¶ 26-27, 36, 39-40; however, Okuma’s operating member 4 does not perform the function “to move the piston in response to a movement of the operating member” as claimed.  In fact, Okuma’s operating member 4 is inserted into an opening at the right end of the guide sleeve/base member 8 as shown in FIG. 1A (id. ¶ 26).  Hence, Okuma’s piston 3 is moved in response to the movement of the coil spring 7 (id. ¶ 40).  Meanwhile, Applicant’s operating member or brake lever 14 is pivoted to the base member 12 so as to move between a rest position P11 (FIGS. 3-4) and operated position P12 (FIG. 3) about the axis A1 as described in Pub.’608 at ¶¶ 67-68.  
On the other hand, the secondary reference Lavezzi (WO 2016030789 A1) teaches the pivoted operating lever member 6 in FIG. 3.  However, if a person having ordinary skill in the art (PHOSITA) before the effective filing date of the application would substitute Okuma’s operating member 4 by Lavezzi’s operating member 6 in order to move Okuma’s piston in response to a movement of the operating member as claimed, the PHOSITA would destroy, e.g., the base member 8 of Okuma; thus, render Okuma’s device to be inoperable for its intended purpose, or change Okuma’s principle of operation.  See MPEP § 2143.01(V-VI).  	
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claims 1, 9, 19 and 22.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Komada’394 (US 11,203,394)  of the same inventor teaches the first seal member, i.e., guide rod seal member 64 (FIGS. 6-7) provided in the annular groove 48a of the guide rod 48 of the piston 34.  However, Komada’394 does not teach or claim, inter alia, the annular groove and the first seal member as claimed in this application.  Thus, a non-statutory double patenting rejection is improper;  
b.	Komada’584 (US 10,562,584) of the same inventor teaches the first seal member 42 (FIG. 4) provided in the annular groove of the base member 12.  However, the claims of Komada’584 do not call for, inter alia, the first and second seal members as claimed in this application.  Thus, a non-statutory double patenting rejection is improper;
c.	Komada’819 (US 10,589,819) of the same inventor teaches the first seal member
47 (FIG. 4) provided in the annular groove of the base member 12.  However, the claims of Komada’819 do not call for, inter alia, the first and second non-metallic materials as claimed in
this application.  Thus, a non-statutory double patenting rejection is improper; and
d.	Kolm (US 3,802,200) teaches non-metallic material such as molded plastics preferably acetal resin (abstract), and the spring 35 for biasing the seal member 34 (FIGS. 2, 4).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656